Citation Nr: 9927119	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  97-27 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.


WITNESSES AT HEARING ON APPEAL

Appellant and P.B.


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active duty for training (ACDUTRA) with the 
Marine Corps Reserve from May 29, 1969 to November 28, 1969.  
This appeal arises from an October 1996 rating decision of 
the White River Junction, Vermont, regional office (RO) which 
denied service connection for a nervous condition as a result 
of a sexual assault and bilateral hearing loss.  The appeal 
also included the issue of entitlement to service connection 
for a bilateral ear disability.  However, said claim was 
denied by the Board of Veterans' Appeals (Board) in a July 
27, 1998 decision.

On April 20, 1998, a hearing was held at the RO before 
Barbara B. Copeland, who is a member of the Board rendering 
the final determination in this claim and who was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102 (West Supp. 1999).

This matter was Remanded by the Board in July 1998 for the 
purpose of obtaining additional factual and medical evidence, 
and it has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran was sexually assaulted during ACDUTRA.

2.  In December 1998, a VA examiner opined that "it is as 
least likely as not" that the veteran's military service, 
particularly being assaulted by a superior, has aggravated 
the mood symptoms which are a result of his bipolar disorder.

3.  Medical evidence of record has shown that the veteran's 
bilateral hearing loss may be attributable, in part, to 
collapsed ear canals.

4.  With earphone inserts, the veteran does not currently 
have a hearing loss disability as that term is defined by 
regulation.

5.  The veteran's claim of service connection for bilateral 
hearing loss on a direct basis is not plausible.

CONCLUSIONS OF LAW

1.  Bipolar affective disorder, euthymic, was the result of 
the veteran's active duty for training.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998)

2.  The veteran's claim of secondary service connection for 
bilateral hearing loss is precluded by applicable criteria.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.310 (1998).

3.  The claim of entitlement to service connection for 
bilateral hearing loss on a direct basis is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

At his enlistment examination, the veteran gave a history of 
psychiatric treatment.  He said he was treated and medicated 
for claustrophobia.  On consultation, he was diagnosed as 
having mild anxiety reaction.  The report of the consultation 
is not of record.  The veteran also indicated that he had a 
hearing loss.  His ears were normal.  On the audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-10
0
20
X
5
LEFT
0
10
40
X
15

An August 1969 treatment note indicated the veteran was seen 
for complaints of pain in the right ear lobe since having 
been placed in a strangle hold during boot camp.  He said he 
was also experiencing difficulty in hearing bilaterally.  The 
tympanic membranes were intact.  The canals were clear.  The 
impression was possible trauma to cartilage.

The veteran was referred to the ears, nose, and throat (ENT) 
clinic in November 1969 due to his ongoing complaints of 
hearing loss.  His external ears and canals were within 
normal limits.  Tympanic membranes were intact and within 
normal limits.  An initial audiogram showed what appeared to 
be a conductive hearing loss.  A repeat audiogram performed 
two (2) days later revealed hearing values within normal 
limits in the right ear and a 15 to 30 decibel conductive 
loss in the left ear across speech frequencies.  In this 
regard, the examiner found that the veteran had normal 
bilateral hearing from a clinical standpoint.  He stated that 
the examinations showed air conduction was greater than bone 
conduction in the left ear and therefore there was no 
conductive loss.  He said comparison at 500 cycles with 
either ear revealed normal hearing.  The impression was 
normal ears and normal hearing.  The veteran's hearing loss 
was not considered disabling.

A Report of Medical Examination dated in February 1971 
indicated that the veteran's ears and psychiatric condition 
were normal.  He denied having hearing loss or any 
psychiatric problems.  On the audiological evaluation, pure 
tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
5
LEFT
5
0
15
15
10

During the course of a September 1971 re-evaluation, the 
veteran complained of confusion.  He gave a history of 
hearing loss, ear trouble, depression, memory loss, and 
nervousness.  He reported that he had attempted suicide.  In 
this regard, the examiner noted that the veteran had been 
recently hospitalized at Medfield State Hospital, and that he 
continued to receive outpatient treatment through that 
facility.  According to communication from Medfield, the 
veteran had been diagnosed as having a passive aggressive 
personality with anxiety reaction.  The mental health care 
team at Medfield was also observed to have determined the 
veteran to be a potential danger to himself and others.  In 
light of this diagnosis, the veteran was found unqualified 
for retention in the United States Marine Corps Reserve.  An 
administrative discharge was recommended.  On audiological 
evaluation conducted at that time, pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
15
LEFT
5
5
10
10
20

In June 1996, the veteran filed a claim for service 
connection for broken cartilage of the ear, hearing loss, and 
a nervous condition due to a sexual assault that occurred 
during boot camp.  He maintained that his staff sergeant 
grabbed him while he was walking post, and that he was forced 
into a position where the staff sergeant's penis came in 
contact with his face.  When he resisted, the veteran said 
the sergeant attempted to rape him.  He reported that he was 
able to escape through the use of violence.  He indicated the 
staff sergeant was intoxicated.  Outside of telling a buddy, 
he stated that he decided to keep quiet about the incident 
because he feared reprisal.  He gave a history of psychiatric 
treatment through Medfield State Hospital from 1971 to 1990.  
The veteran indicated that his ear was damaged when a 
strangle hold was performed on him.  

Medical records from Medfield State Hospital dated from July 
1971 to September 1991 show that the veteran was hospitalized 
on three (3) occasions.  In July 1971, he was admitted due to 
complaints of depression.  He said he had developed an 
extreme hatred for the Marine Corps.  He stated that his life 
had become worthless, and that he was thinking of killing 
himself.  Following a mental status examination, the veteran 
was diagnosed as having acute anxiety and a passive-
aggressive personality.

In a case history report dated in August 1971, the veteran 
was noted to have joined the Marines due to the urging of a 
friend.  He said was subjected to tough training and frequent 
humiliation while in boot camp.  He indicated that he did not 
take the remarks of the sergeants personally.  He related 
that his experiences with the Marines had been helping to 
turn him into a "real man."  However, he also discussed 
what was described as an "unpleasant experience."  The 
veteran reported that he was once ordered to engage in a 
homosexual tryst with a superior officer.  The remainder of 
the report is unavailable.

The veteran was readmitted to Medfield Hospital for 
psychiatric complaints in October 1979 and July 1991.  Both 
hospitalizations were highlighted by religious preoccupation 
and suicidal ideation.  A July 1991 treatment report outlined 
the veteran's psychiatric history.  Of note, the most 
striking element in the veteran's history was his two 10-year 
periods of good functioning without treatment and apparently 
only with some suggestion of hypomania.  This was found to be 
very consistent with bipolar disorder.  The veteran's energy, 
grandiosity, relatedness, and lack of bizarre delusions 
supported this diagnosis rather than one of schizoaffective 
disorder.  The examiner further indicated that she suspected 
that the veteran's diagnosis of passive-aggressive 
personality disorder in 1971 "may" have reflected the 
veteran's initial depressive episode.  The veteran's service 
in the Marines and the alleged assault were referenced but 
not discussed in any detail.

A copy of an application to the Social Security 
Administration (SSA) for disability benefits was associated 
with the claims folder.  Received by the SSA in August 1994, 
the veteran indicated that he had been suffering from a high 
level of anxiety since 1971.  He attributed his diagnosed 
"manic depressive status" to an attempted rape that 
occurred inservice.  He also reported that he had hearing 
loss due to an inservice injury.

The veteran also submitted statements from friends and family 
members.  He was described by all of the individuals as being 
normal prior to his entering ACDUTRA.  J.H. said that the 
veteran's personality changed significantly, and that she 
recalled some story of him being sexually and physically 
abused while in service.  In this regard, P.A. stated 
"emphatically" that there was substance to the veteran's 
allegations.  He indicated the veteran confided in him, 
shortly after the incident occurred, about what had happened 
to him.  He said other recruits raised similar allegations 
regarding the "GySgt." after arriving at their next duty 
station.

In August 1996, the veteran was afforded a VA psychiatric 
examination.  His allegation of being sexually and physically 
assaulted while in the Marines was referenced.  He endorsed 
feelings of anxiety and shame.  He attributed all of his 
problems to his military service.  Following a mental status 
examination, the veteran was diagnosed as having an euthymic 
bipolar affective disorder.  The examiner stated that the 
veteran did display signs and symptoms of PTSD.  However, he 
found the veteran failed to meet the criterion to clearly 
establish a diagnosis of PTSD.  The examiner further 
indicated that he had reviewed the veteran's claims folder 
and especially the medical records from his hospitalization 
in 1971.  He said he was not confident with the diagnosis of 
passive-aggressive personality disorder.  He felt the 
documentation was a likely description of a manic episode.  
As such, the examiner opined that the veteran's 
hospitalization in 1971 was a manic episode of his bipolar 
illness.


The veteran was also afforded a VA audiological examination 
in August 1996.  He said he was struck around the left neck 
during basic training, and that, since that time, he had been 
suffering from left ear hearing loss.  He denied otalgia, 
otorrhea, or dizziness.  Both tympanic membranes were intact 
and mobile.  The veteran had significantly collapsing ear 
canals bilaterally.  Tuning forks were positive bilaterally, 
and the Weber did not lateralize.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
10
25
20
25
LEFT
X
35
60
40
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 88 percent in the left ear.  
The examiner noted that the veteran's audiogram showed 
conductive hearing loss, worse on the left side.  Of interest 
was the fact that the loss on the right was in the higher 
frequencies.  This was found to indicate collapsing ear 
canals as the etiology of the hearing loss.  The diagnosis 
was collapsing ear canals.  The examiner commented that he 
could not determine how much hearing loss the veteran had.  
He said the veteran's collapsing ear canals could be 
contributing to the apparent loss of hearing.  The examiner 
recommended that the veteran be re-examined with insert 
earphones.

By a rating action of October 1996, service connection for a 
nervous condition as a result of a sexual assault, an ear 
condition, and hearing loss was denied.  The RO found no 
evidence that the veteran's diagnosed bipolar disorder was 
incurred during his ACDUTRA.  A similar finding was made with 
regard to the veteran's bilateral collapsing ear canals and 
hearing loss.

An additional statement was received from P.A. in October 
1996.  P.A. indicated that he had known the veteran several 
months prior to enlisting as well as during his basic 
training.  As the platoon secretary, he said he had access to 
the recruit files and was often privy to the conversations of 
the drill instructors.  He reported that the veteran was 
viewed as a "keeper."  Sometime in July 1969, P.A. 
remembered the veteran being in a panic.  He said the veteran 
told him that their GySgt. had tried to force his head into 
the "crotch" of the GySgt., and that he had struck the 
GySgt. in order to get away.  P.A. stated nothing developed 
from this incident, but that the veteran remained shaken 
throughout the remainder of their training.  He also recalled 
another strange incident involving the GySgt. which he 
believed gave credibility to the veteran's allegation.  
Notably, he remembered the GySgt. coming to the barracks late 
at night while in an intoxicated state.  P.A. said the GySgt. 
displayed unusual behavior that included kissing soldiers on 
their heads, necks, and cheeks.

The veteran was afforded a personal hearing before the 
undersigned in April 1998.  He asserted that he suffered from 
PTSD due to an inservice sexual assault.  He said he was 
initially diagnosed as having PTSD in 1971.  He stated he was 
currently receiving psychiatric treatment.  The veteran 
admitted being unaware as to whether he had a current 
diagnosis of PTSD.  He also indicated that he did not know of 
any physician who had attributed his bipolar disorder to his 
military service.  With regard to his ear problem, the 
veteran stated the cartilage of his left ear was damaged when 
a strangulation move was demonstrated on him.  He maintained 
the damage to his left ear and collapsed ear canals were 
etiologically related to his current bilateral hearing loss.  

In further support of his claims for service connection, the 
veteran submitted excerpts from a manuscript titled 
"Supervised Insanity."  The manuscript contains the 
veteran's recollections and perceptions of events that 
occurred during his ACDUTRA including the aforementioned 
alleged sexual assault.

Service connection for a nervous condition based on a 
personal assault was denied in May 1998.  The RO held there 
was no evidence that the veteran had been diagnosed as having 
PTSD.  The veteran's August 1996 VA examination was found to 
have clearly established a diagnosis of bipolar disorder 
which had its onset in 1971.  In this regard, the RO 
determined that evidence linking the veteran's ACDUTRA to his 
bipolar disorder had not been rendered.  A supplemental 
statement of the case was issued in May 1998.

In July 1998, the Board denied the veteran's claim for 
service connection for a bilateral ear disability.  The Board 
held the objective medical evidence established that the 
veteran did not have broken ear cartilage, and that his 
collapsed ear canals were first shown many years post-
discharge.  Moreover, no evidence was found to link the 
veteran's collapsed ear canals to his military service.  In 
sum, the Board concluded that the veteran's claim for service 
connection for a bilateral ear disability was not well 
grounded.

The issues of service connection for bilateral hearing loss 
and a psychiatric disability to include PTSD were Remanded by 
the Board for further development.  Noting that an inservice 
hearing loss had been demonstrated, and that the report of 
the veteran's 1996 VA audiological examination contained 
incomplete findings, the RO was asked to afford the veteran 
another VA examination to determine the etiology of his 
current hearing loss.  The Board determined that another VA 
psychiatric examination was necessary to ascertain whether 
any current psychiatric disorder suffered by the veteran was 
incurred in or aggravated by his military service.  The RO 
was also requested to obtain copies of the veteran's post-
service treatment records and any SSA decision regarding the 
veteran's claims for benefits and the records used in the 
making of said determination.

In a letter dated in August 1998, the RO asked the veteran to 
provide the names of non-VA medical care providers who had 
treated his bilateral hearing loss and/or psychiatric 
disorder.  He was also advised that his treatment records 
from the White River Junction VA Medical Center (VAMC) were 
being requested.  The veteran has not responded to this 
inquiry.

In August 1996, the White River Junction VAMC reported that 
its only records pertaining to the veteran were the reports 
of his VA examination.  The RO indicated that the VA 
examination reports were duplicative of those already of 
record and therefore were discarded.

A copy of a January 1995 decision awarding the veteran Social 
Security disability benefits was received from the SSA.  The 
basis of the award was a primary diagnosis of an affective 
disorder and a secondary diagnosis of a personality disorder.  
The evidence used in the determination included psychiatric 
examinations conducted by SSA examiners; service medical 
records; and medical records from Cottage Hospital dated in 
July 1993, Orange County Mental Hospital dated from May to 
August 1994, Medfield State Hospital dated from August 1971 
to August 1991, and Norwood Hospital dated in July 1991.  
Those records were attached to the decision.  None of the 
records contained any findings pertaining to a diagnosis of 
PTSD, or which related the veteran's diagnosed bipolar 
disorder or hearing loss to his military service.  

In November 1998, the veteran was afforded a VA psychiatric 
examination.  He described the same stressful information 
that he described in his previous examination.  He said the 
most disturbing event was a sexual assault where a drill 
instructor attempted to force him to perform oral sex.  
Following a mental status examination, the veteran was 
diagnosed as having an euthymic bipolar affective disorder 
and a personality disorder not otherwise specified with 
narcissistic features.  The examiner stated that he continued 
to believe that the veteran met the criteria for a bipolar 
affective disorder.  He said the reports of the veteran's 
personality disorder also seemed to be consistent.  However, 
despite the fact he reported a Criterion A stressor, the 
examiner found that the veteran did not describe the 
Criterion C symptomatology sufficient to meet the criteria 
for a diagnosis of PTSD.  The examiner indicated that he had 
reviewed the veteran's claims folder.

Thereafter, in an addendum dated in January 1999, the 
examiner reported that he had reviewed the findings of recent 
psychological testing.  He said his diagnoses remained 
unchanged.  With regard to instructions set forth in the 
Board's 1998 Remand, the examiner opined that "it is as 
likely as not that the veteran's military service, 
particularly being sexually assaulted by a superior, has 
aggravated the veteran's mood symptoms which are a result of 
his bipolar affective disorder."  He said the veteran's 
disability was likely to be caused equally by his bipolar 
affective disorder and his personality disorder.  The 
examiner believed that the sexual assault and the symptoms 
which the veteran experienced as a result of the assault 
impacted equally on his bipolar illness and personality 
disorder.  

The veteran was afforded a VA audiological examination in 
January 1999.  He complained of difficulty hearing especially 
in groups and with background sounds.  He said he 
occasionally experienced ringing in both ears.  The external 
ear canals and auricles were normal.  Tympanic membranes were 
intact and mobile.  The veteran did have some collapse of his 
ear canals bilaterally.  Tuning forks were positive 
bilaterally.  On the authorized audiological evaluation with 
insert earphones, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
5
15
10
20
LEFT
X
15
20
5
10

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The examiner stated the audiogram showed a mild sensorineural 
hearing loss in both ears.  While there appeared to be 
conductive loss on the left based on the 1996 evaluation, the 
veteran's hearing was found to be essentially normal with 
insert earphones in.  The impression was collapsing ears 
canals and mild sensorineural hearing loss.  The examiner 
stated that the collapse of the veteran's ear canals was only 
a problem with testing and should not be a problem in the 
real world.  He added the veteran's mild sensorineural 
hearing loss should also be of no consequence to him in 
social situations.

In February 1999, service connection for a nervous condition 
and hearing loss was denied.  The RO recognized that the 
veteran's alleged inservice sexual assault had been 
determined to have aggravated the mood symptoms which were 
the result of his bipolar affective disorder.  Nevertheless, 
the RO found there remained no evidence that a sexual assault 
occurred in service.  A supplemental statement of the case 
was furnished to the veteran in February 1999.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1998).  

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(1998).

Active military service is defined, in part, as active duty 
and any period of ACDUTRA during which the individual was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 
1991).  Neither the presumption of soundness on entrance into 
service, nor the presumption of service incurrence for 
psychosis or sensorineural hearing loss manifest to a 
compensable degree within the year after service, applies 
when service was ACDUTRA.  Paulson v. Brown, 7 Vet. App. 466 
(1995).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).


A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 
3 Vet. App. 261, 262-263 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  When the question involved does not 
lie within the range of common experience or common 
knowledge, but requires special experience or special 
knowledge, then the opinions of witnesses skilled in that 
particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id.  at 
495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

A.  Acquired Psychiatric Disorder

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly 


developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

The veteran has claimed that he was sexually assaulted during 
his ACDUTRA.  There is no affirmative evidence in the 
veteran's service records that such an assault had occurred.  
The record therefore does not contain direct corroboration of 
the veteran's sexual assault in the military.  However, there 
is some circumstantial evidence of this event.  P.A. 
indicated that the veteran discussed the incident with 
immediately after it had occurred.  He also reported events 
that occurred at that time which he believed gave credibility 
to the veteran's story.  Further, treatment notes from 
Medfield State Hospital dated in 1971 reference the veteran's 
claim of being ordered to engage in a homosexual tryst with a 
superior.  This allegation was made more than 20 years prior 
to the veteran filing his claim for service connection.  

The Board finds that the lay and circumstantial evidence 
corroborates the veteran's claim that he was sexually 
assaulted in the military.  There is no direct evidence of 
record that would refute this claim.  The Board believes the 
veteran's fear of retribution if he accused his drill 
instructor of sexual assault is plausible.

The evidence of record reveals that the veteran was diagnosed 
as having a mild anxiety disorder at his enlistment 
examination.  The record also fails to show that the veteran 
sought any treatment for psychiatric problems during his 1969 
ACDUTRA, and that there is no evidence of treatment for 
psychiatric problems until 1971.  The veteran's 
administrative discharge in 1971 stemmed from his 
hospitalization in 1971 where he was diagnosed as having a 
passive-aggressive personality disorder.  The first clear 
diagnosis of an acquired psychiatric disability does not 
appear to have been made until 1979.

The Board notes that the evidence against the veteran's claim 
includes only the lack of any true diagnosis of an acquired 
psychiatric disorder during ACDUTRA and for a few years 
thereafter.  In this regard, the veteran's 1971 
hospitalization for a 


passive-aggressive personality disorder has been found to 
represent his first depressive episode of his currently 
diagnosed euthymic bipolar affective disorder.  On VA 
examination in November 1998, the examiner tied the veteran's 
present diagnosis of euthymic bipolar affective disorder to 
his period of ACDUTRA by indicating that the veteran's 
inservice sexual assault had aggravated the mood symptoms 
which were a result of his bipolar affective disorder.  In 
other words, the veteran's inservice sexual assault was a 
precipitating factor in his developing a bipolar affective 
disorder.

With evidence of an inservice sexual assault, a current 
diagnosis of euthymic bipolar affective disorder, and 
competent medical evidence of an etiological tie between the 
current disorder and service, the Board concludes that the 
condition was a result of the veteran's ACDUTRA.  Service 
connection for euthymic bipolar affective disorder is 
warranted.

B.  Bilateral Hearing Loss

The Board notes that the veteran has contended that service 
connection should be granted for his bilateral hearing loss 
because it is proximately due to or the result of the 
residuals of an ear injury which should be service connected.  
In addition to the foregoing regulations, service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (1998).  According to the August 1996 VA 
examination, the veteran's hearing loss may be associated 
with the collapse of his ear canals.

Nevertheless, by the decision of July 1998, the Board 
concluded that the veteran failed to submit evidence of a 
well-grounded claim for service connection for a bilateral 
ear disorder.  The Board specifically held that there was no 
evidence linking the veteran's diagnosed collapsed ear canals 
to any incident or accident arising from his ACDUTRA.  
Therefore, since the veteran is not service-connected for 
collapsed ear canals, it follows that service connection may 
not be granted for 


any disability secondary to that condition.  In other words, 
in order to consider service connection on a secondary basis, 
the primary disability from which the secondary disability 
arose must be recognized as service connected.  This is in 
keeping with the holding in Sabonis v. Brown, 6 Vet. App. 426 
(1994), 
wherein the Court held that in cases where the law and not 
the evidence is dispositive, as is the case here, a claim 
should be denied or an appeal to the Board terminated because 
of the absence of legal merit or lack of entitlement under 
the law.

The Board recognizes that the veteran was diagnosed as having 
a mild sensorineural hearing loss at his January 1999 VA 
examination.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).

The January 1999 VA audiological examination was conducted 
with the veteran using insert earphones and thereby negated 
the effects of his non-service-connected collapsed ear 
canals.  In this regard, the veteran's auditory thresholds in 
both ears did not exceed 40 decibels at any frequency.  The 
auditory thresholds in both ears for at least three of the 
frequencies did not exceed 25 decibels.  Finally, the VA 
examination revealed speech recognition scores of 100 percent 
in both ears, using the Maryland CNC test.  This evidence is 
insufficient to establish a hearing loss disability under 38 
C.F.R. § 3.385 (1998).  Thus, without competent evidence of a 
current disability, the veteran has not satisfied the first 
prong of the Caluza test, and thus his claim for service 
connection for bilateral hearing loss as directly related to 
service is not well grounded.




ORDER

Entitlement to service connection for euthymic bipolar 
affective disorder is granted.

Entitlement to service connection for bilateral hearing loss 
is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

